             Case 2:18-cv-00262-TSZ Document 65 Filed 01/16/20 Page 1 of 5



 1                                                             The Honorable Thomas S. Zilly
                                                               Noting Date: February 24, 2020
 2                                                       NO ORAL ARGUMENT REQUESTED

 3

 4

 5

 6

 7
                               UNITED STATES DISTRICT COURT
 8                            WESTERN DISTRICT OF WASHINGTON

 9
     BRENDA TAYLOR, individually, and as
10   executor of the Estate of Che Andre Taylor;
     CHE ANDRE TAYLOR, JR., individually; and      No.   2:18-CV-00262-TSZ
11   SARAH SETTLES on behalf of her minor
     child, CMT,                                   DEFENDANTS’ MOTION TO AMEND
12                                                 THE COURT’S MINUTE ORDER
                               Plaintiffs,
13
                  vs.                              Noting Date: February 24, 2020
14                                                 NO ORAL ARGUMENT REQUESTED
     CITY OF SEATTLE; MICHAEL SPAULDING
15   and "JANE DOE" SPAULDING, and their
     marital community composed thereof; SCOTT
16   MILLER and "JANE DOE" MILLER, and their
     marital community composed thereof;
17   TIMOTHY BARNES and "JANE DOE"
     BARNES, and their marital community
18   composed thereof; and AUDI ACUESTA and
     "JANE DOE" ACUESTA, and their marital
19   community composed thereof,

20                             Defendants.

21

22

23


      DEFENDANTS’ ANSWER TO PLAINTIFFS’ THIRD AMENDED                         Peter S. Holmes
                                                                              Seattle City Attorney
      COMPLAINT - 1 (2:18-CV-00262-TSZ)                                       701 5th Avenue, Suite 2050
                                                                              Seattle, WA 98104-7097
                                                                              (206) 684-8200
               Case 2:18-cv-00262-TSZ Document 65 Filed 01/16/20 Page 2 of 5



 1          Defendants City of Seattle, Michael Spaulding, Scott Miller, Timothy Barnes and Audi

 2   Acuesta (“Defendants”), by and through their attorneys of record, respectfully move the Court to

 3   amend its Minute Order (Dkt. 63) granting Defendants’ Motion to Compel Discovery (Dkt. 48).

 4   Defendants now move the Court to: (1) allow the Seattle Police Department (“SPD”) to unlock the

 5   password or passcode for entry into one of the two phones to be forensically inspected – the SESC

 6   Samsung Cell in White Case (Evidence ID/Property Report #624940-11) and extract the raw data

 7   from said phone; and (2) extend the disclosure deadline for Mr. Allan Muchmore’s forensic expert

 8   report to February 28, 2020.

 9                                           I.     BACKGROUND

10          The Court’s Minute Order (Dkt. 63) granted Defendants’ Motion to Compel Discovery (Dkt.

11   48) in its entirety, with the only limitation being that “[a]ny discovery as a result of the inspection

12   shall be subject to the parties’ Stipulated Protective Order entered December 28, 2018.” Defendants’

13   Motion to Compel Discovery had specified that “[f]orensic expert Mr. Muchmore will examine Che

14   Andre Taylor’s cellular phones, including the password or passcode for entry into the cellular

15   phones.” (emphasis added).

16          Defendants now move the Court to allow the Seattle Police Department (“SPD”) (in place of

17   Mr. Muchmore) to unlock the password or passcode for entry into one of the two phones to be

18   forensically inspected – the SESC Samsung Cell in White Case (Evidence ID/Property Report

19   #624940-11) and extract the raw data.

20          Following the Court’s Minute Order (Dkt. 63), Mr. Muchmore gained custody of the two

21   phones to be forensically inspected – (1) Blue Samsung Verizon Flip Phone (Evidence ID/Property

22   Report #624971-1) and (2) SESC Samsung Cell in White Case (Evidence ID/Property Report

23   #624940-11). (Muchmore Decl. ¶3).


      DEFENDANTS’ ANSWER TO PLAINTIFFS’ THIRD AMENDED                                    Peter S. Holmes
                                                                                         Seattle City Attorney
      COMPLAINT - 2 (2:18-CV-00262-TSZ)                                                  701 5th Avenue, Suite 2050
                                                                                         Seattle, WA 98104-7097
                                                                                         (206) 684-8200
              Case 2:18-cv-00262-TSZ Document 65 Filed 01/16/20 Page 3 of 5



 1          Upon examining the phones, Mr. Muchmore discovered that one of the phones (the SESC

 2   Samsung Cell in White Case (Evidence ID/Property Report #624940-11)) had a swollen battery,

 3   requiring a repair to turn on the phone (Muchmore Decl. ¶4). Upon that phone’s battery being

 4   repaired, Mr. Muchmore discovered that he does not possess the technological capability to unlock

 5   the password or passcode for entry into that phone. (Muchmore Decl. ¶5). Upon his examination of

 6   the phone in question, Mr. Muchmore believes that SPD possesses systems specifically designed for

 7   unlocking the password or passcode for entry into that phone. (Muchmore Decl. ¶6).

 8          If the Court permits SPD to unlock the password or passcode for entry into that phone and

 9   extract the raw data, Mr. Muchmore would resume his forensic examination of that phone permitted

10   under the Court’s Minute Order (Dkt. 63) (Muchmore Decl. ¶7).

11                                          PRAYER FOR RELIEF

12          Defendants respectfully request that the Court: (1) allow the Seattle Police Department

13   (“SPD”) to unlock the password or passcode for entry into one of the two phones to be forensically

14   inspected – the SESC Samsung Cell in White Case (Evidence ID/Property Report #624940-11) and

15   extract the raw data from said phone; and (2) extend the disclosure deadline for Mr. Allan

16   Muchmore’s forensic expert report to February 28, 2020.

17

18          DATED this 16th day of January, 2020.

19                                       PETER S. HOLMES
                                         Seattle City Attorney
20

21                                    By: /s/ Ghazal Sharifi
                                          Ghazal Sharifi, WSBA #47750
22                                        Susan Park, WSBA #53857
                                          Assistant City Attorneys
23                                        E-Mail: Ghazal.Sharifi@seattle.gov


      DEFENDANTS’ ANSWER TO PLAINTIFFS’ THIRD AMENDED                                Peter S. Holmes
                                                                                     Seattle City Attorney
      COMPLAINT - 3 (2:18-CV-00262-TSZ)                                              701 5th Avenue, Suite 2050
                                                                                     Seattle, WA 98104-7097
                                                                                     (206) 684-8200
          Case 2:18-cv-00262-TSZ Document 65 Filed 01/16/20 Page 4 of 5



 1                              E-Mail: Susan.Park@seattle.gov

 2                              Seattle City Attorney’s Office
                                701 Fifth Avenue, Suite 2050
 3                              Seattle, WA 98104
                                Phone: (206) 684-8200
 4
                                Attorneys for Defendants City of Seattle, Michael Spaulding,
 5                              Scott Miller, Timothy Barnes and Audi Acuesta

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23


     DEFENDANTS’ ANSWER TO PLAINTIFFS’ THIRD AMENDED                        Peter S. Holmes
                                                                            Seattle City Attorney
     COMPLAINT - 4 (2:18-CV-00262-TSZ)                                      701 5th Avenue, Suite 2050
                                                                            Seattle, WA 98104-7097
                                                                            (206) 684-8200
               Case 2:18-cv-00262-TSZ Document 65 Filed 01/16/20 Page 5 of 5



 1
                                        CERTIFICATE OF SERVICE
 2
             I hereby certify that on January __, 2020 I electronically filed the foregoing with the Clerk
 3   of the Court using the CM/ECF system which will send notification of such filing to the following:

 4                              James Bible, Esq., WSBA# 33985
                                James Bible Law Group
 5                              14205 SE 36th Street, Suite 100
                                Bellevue, WA 98006
 6                              [Attorney for Plaintiffs]

 7                              Shakespear N. Feyissa, Esq., WSBA# 33747
                                Law Offices of Shakespear N. Feyissa
 8                              1001 4th Avenue, Suite 3200
                                Seattle, WA 98154
 9                              [Attorney for Plaintiffs]

10                              Jesse Valdez, Esq. WSBA# 35278
                                Valdez Lehman, PLLC
11                              14205 SE 36th Street, Ste. 100
                                Bellevue, WA 98006
12                              [Attorney for Plaintiffs]

13

14                                         _/s Kelly Nakata__________________________
                                           Kelly Nakata, Paralegal
15

16

17

18

19

20

21

22

23


      DEFENDANTS’ ANSWER TO PLAINTIFFS’ THIRD AMENDED                                    Peter S. Holmes
                                                                                         Seattle City Attorney
      COMPLAINT - 5 (2:18-CV-00262-TSZ)                                                  701 5th Avenue, Suite 2050
                                                                                         Seattle, WA 98104-7097
                                                                                         (206) 684-8200
